Title: From Thomas Jefferson to Ferdinand Grand, 26 June 1788
From: Jefferson, Thomas
To: Grand, Ferdinand


          
            
              Sir
            
            Paris June 26. 1788.
          
          Mr. Paradise having sent the letter of advice relative to his bill of exchange to one of his friends in London to negotiate, it will not be necessary for you to trouble yourself till we know the result. Should he not receive the money therein, I will replace at the end of the month the 2400.₶ you have been so kind as to advance him.
          I had desired Mr. John Trumbull, if he met with a very good second hand carriage to be bought cheap in London, to buy it for me. And as it was incertain whether one might occur, I did not think it worth while to send him the money, supposing he might either obtain a fortnight’s credit, or if he could not, I desired him to ask of Mr. Teissier to furnish the money for which I undertook to send him your bill by the return of the same post. Mr. Trumbull lately met with a carriage to his mind, but as it could only be bought for ready money, he could not purchase it for me. I suppose it was on that occasion he applied to Mr. Teissier. As it is possible he may find some other occasion of making the purchase advantageously for me, and you are so kind as to offer me your services herein, I will ask the favor of you to give me a letter of credit on Mr. Teissier in the name of Mr. John Trumbull for such sum not exceeding eighty guineas as he may apply for. I do not ask a bill of exchange, because it is incertain whether the money will be called for at all, and because in the mean time it would be lying dead. In the case of the bill of exchange of somewhere about 100 guineas you were once so kind as to furnish me with to purchase a harpsichord in London, the money lay dead in the hands of my friend eighteen months before it was called for. I would for this reason prefer a letter of credit in the present case;  and should the money be actually applied for, I will immediately replace it, by paying Mr. Teissier’s bill on you for it with the usual expences. I am with great esteem Sir Your most obedt. humble servt,
          
            Th: Jefferson
          
        